Citation Nr: 1414923	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-20 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to November 1997.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied service connection for hypertension and for disabilities of the right hand, right shoulder, right hip, right ankle, and bilateral knees.  

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in March 2010.  A transcript of that hearing is associated with the claims folder. 

The case was previously before the Board in July 2010, when it was remanded for additional development.  The Board denied the issues on appeal in a November 2011 decision.  

The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a June 2013 memorandum decision, the Court set aside the Board decision and remanded the matter.  On remand, the Board was to consider a presumption-of-regularity argument in the first instance and make any necessary factual findings related to whether the Veteran had been properly scheduled for, and notified of, VA examinations.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

The Board's November 2011 decision acknowledged that the VA examination of record was inadequate.  It pointed out that the Board had remanded the case in July 2010, in an attempt to remedy this deficiency by providing the Veteran with another VA examination.  However, the Veteran had failed to report for the examination and did not offer any explanation for his absence.  He had been notified in a September 2010 letter that he would be scheduled for a VA examination and failure to report could result in denial of his claim.

The record before the Board now includes a June 2011 Report of General Information that does not appear to have been before the Board at the time of the November 2011 decision.  In this regard, the Board observes that records generated by VA are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Report of General Information relates that the Veteran requested that his C&P examination be rescheduled.  He explained that he had missed the September 2010 VA examination because his uncle had died and he had had to travel to the funeral.  He did not return home until the end of September 2010, when he found notification letters in his mailbox.  By that time, he had already missed the VA examination.  

VA regulations provide that when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original or reopened compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).

In this case, the Board finds it significant that the Veteran's explanation as to his failure to report for the September 2010 VA examination, as set forth in the June 2011 Report of General Information, was not part of the record before the Board at the time of the November 2011 decision.  In the interest of due process and fairness, and to afford the Veteran every opportunity to substantiate his claims, the Board finds that he should be afforded another opportunity to undergo a VA examination to determine the relationship, if any between the Veteran's active duty and his claimed disabilities.  

The Board further finds that, in light of the VA examinations requested below, the directives issued to the Board by the Court in its memorandum decision (to consider a presumption-of-regularity argument in the first instance, and make any necessary factual findings related to whether the Veteran had been properly scheduled for, and notified of, VA examinations) are moot.  

In addition, the Board's November 2011 decision observed that the RO had been unable to locate the Veteran's service treatment records.  The RO had made a diligent search for service treatment records in September and October 2008, and a formal finding had been made that the records were not available.    

The record shows that in an October 2010 VA Memorandum, the AMC noted that in September 2008 the VA Records Management Center (VARMC) had been contacted for the Veteran's service treatment records.  The VARMC had responded that "no records were found."  

However, the record before the Board now includes an original January 1997 service treatment record from Moncrief Army Community Hospital (MACH).  This document was apparently located by VARMC in November 2008 and received by the Columbia RO in October 2009.  This original document does not appear to have been before the Board at the time of the November 2011 decision.  

Although duplicative of evidence before the Board at the time of the November 2011 decision, this original document is significant because it shows that the VARMC was able to locate a relevant service treatment record after it had informed the AMC that it had found no records.  In the interest of due process and fairness, and to afford the Veteran every opportunity to substantiate his claims, the Board finds that the VARMC should again be requested to locate any additional service treatment records, including the report of the Veteran's separation examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim, and there are also heightened obligations to assure that the record is complete with respect to Federal Government records).  

Finally, in order to ensure that any outstanding post-service treatment records are obtained, to include any from MACH, the Veteran should be requested to identify, and provide authorizations for, any post-service treatment providers whose records are not before the Board. 

Accordingly, the case is REMANDED for the following action:

1.  Contact VARMC, or other appropriate agency or organization, in an attempt to obtain any additional service treatment records, including the report of the Veteran's separation medical examination. 

2.  Obtain any necessary authorization and information from the Veteran, and then obtain any post-service treatment records that are not before the Board, to include any from MACH.  

3.  After completion of the foregoing, arrange for a VA examination of the Veteran to determine the etiology and date of onset of the current hypertension.  All indicated studies should be performed, and the claims folder and copies of any pertinent electronic records must be made available to the examiner for review prior to the examination. 

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the current hypertension had its onset in service or within the first post-service year, or is causally related to service. 

The rationale for any opinion expressed should be provided in the examination report. 

4.  Arrange for a VA examination of the Veteran to determine the etiology and date of onset of any current right hand disability, right shoulder disability, right hip disability, right ankle disability, or bilateral knee disabilities.  All indicated studies should be performed, and the claims folder and copies of any pertinent electronic records must be made available to the examiner for review prior to the examination. 

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any current right hand disability, right shoulder disability, right hip disability, right ankle disability, or bilateral knee disabilities had its onset in service or within the first post-service year, or is causally related to service. 

The rationale for any opinion expressed should be provided in the examination report. 

5.  Thereafter, readjudicate the claims for service connection.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


